Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 11/02/2021 has been fully considered.  Claims 1, 5 and 6 are amended, and claims 1-20 are pending.  Currently, claims 19 and 20 are withdrawn as a non-elected invention.
Elected claims 1-18 are allowed; however, this application is not in condition for allowance because of the presence of non-elected claims 19 and 20.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art Falla et al. (US 2016/0060425 A1) teaches a 9-layers film containing a second layer {meets the claimed A layer} comprising 80% sHDPE-1; 20% LLDPE-1, a third layer {meets the claimed B layer} comprising 80% sHDPE-1; 20% LLDPE-1, and a fourth layer {meets the claimed C layer} comprising Zn ionomer, wherein the sHDPE-1 contains a nucleating agent.  Falla teaches the Zn ionomer has a melt index of 1.8 dg/min and a density of 0.94 g/cc.  Falla teaches the film has a 1% secant modulus in machine direction of 474 MPa, and a tear strength in machine direction of 188 g/mil.  However, Falla does not teach or suggest the film has (1) a 1% secant modulus in traverse direction of 345-483 MPa, (2) a tear strength in traverse direction of 550-1,200 (3) a normalized water vapor transmission rate of 5.89-10.54 g/m2/day as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
January 24, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785